On Point of Dissent.
The issue of severability of the Gravis deed is immaterial, nor is it material that the deed may not have been effectual to pass title to Mrs. Gravis's real estate. We all agree that the instrument was "sufficient as a conveyance of the personal property of the wife." Once this is conceded, it is clear that neither Mrs. Gravis nor those claiming under her were ever in position to defeat the passage of title to the personal property conveyed (or assigned) by the instrument, merely by showing that the grantee did not get all that the instrument purported to convey. The grantor alone (and those claiming under her) is not in position to assert invalidity of the instrument on the ground that she did not get all she had paid for. The situation is analogous to one where title fails to a part of the property conveyed. The grantor, in such event, could not recover the property actually conveyed merely by showing that he had no title to, and therefore did not convey, all the property, which the grantee paid for — and this, even though the grantor tendered to the grantee the entire consideration for the conveyance. So long as the grantee is satisfied to take what actually passed by the instrument, it should be upheld to that extent and not stricken down in its entirety at the instance of the grantor.